Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 7, 1977, convicting him of unlawfully using slugs in the first degree (Penal Law, § 170.60), upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant maintains, inter alia, that the trial court committed reversible error in failing to charge the jury that the testimony regarding his single prior conviction was received solely on the issue of his credibility. However, the record reveals that despite being given an opportunity to submit requests to charge, defendant failed to request that the court so instruct the jury and further failed to object to the court’s charge on the stated ground. Under these circumstances, the issue was not preserved for appellate review as a matter of law (see CPL 470.05, subd 2; see, also, People v Thomas, 50 NY2d 467; People v Robinson, 36 NY2d 224; cf. People v Patterson, 39 NY2d 288, affd 432 US 197). Moreover, even were we inclined to review this assignment of error in the interest of justice (see CPL 470.15), we would consider the omission to have been harmless under the facts of the instant case (cf. People v Campbell, 59 AD2d 912). We have considered defendant’s remaining contentions and find them to be lacking in merit. Mollen, P. J., Titone, Gulotta and O’Connor, JJ., concur.